Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered February 23, 1983, convicting him of arson in the second degree, reckless endangerment in the second degree, harassment, and aggravated harassment in the second degree (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the Trial Judge was not impartial and, thus, deprived him of a fair trial is not preserved for this court’s review and does not warrant the exercise of this court’s interest of justice jurisdiction.
*814In any event, viewing the record as a whole, it is clear that the Trial Judge tried this case in an unbiased and impartial manner. Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.